 1   HEATHER E. WILLIAMS, SBN 122664
     Federal Defender
 2   CHRISTINA SINHA, SBN 278893
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, 3rd Floor
 4   Sacramento, CA 95814
     Telephone: (916) 498-5700
 5   Fax: (916) 498-5710

 6   Attorneys for Defendant
     XAVIER ALEXANDER SPEROPOULOS
 7
 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
     UNITED STATES OF AMERICA,                   )   Case No. 2:19-mj-00019-EFB
12                                               )
                        Plaintiff,               )   STIPULATION AND ORDER TO ADD
13                                               )   MENTAL HEALTH COUNSELING AS
     vs.                                         )   CONDITION OF PRETRIAL RELEASE
14                                               )
     XAVIER ALEXANDER                            )   Date: None
15   SPEROPOULOS,                                )   Time: None
                                                 )   Judge: Honorable Deborah Barnes
16                     Defendant.                )
                                                 )
17
            IT IS HEREBY STIPULATED and agreed by and between McGregor W. Scott, United
18
     States Attorney, through Grant Rabenn, Assistant United States Attorney, counsel for Plaintiff,
19
     and Heather Williams, Federal Defender, through Assistant Federal Defender Christina Sinha,
20
     counsel for Defendant Xavier Speropoulos (collectively “the parties”), that a mental health
21
     condition be added to Mr. Speropoulos’ terms of release.
22
            Specifically, the parties request that the Court add the following condition to Mr.
23
     Speropoulos’ conditions of release (ECF Doc. 23):
24
            12. You must participate in a program of medical or psychiatric treatment, including
25
            treatment for drug or alcohol dependency, as approved by the pretrial services officer.
26
            You must pay all or part of the costs of the counseling services based upon your ability to
27
            pay, as determined by the pretrial services officer.
28

      Stipulation and Order to                        -1-
      Add Condition of Release
 1          This request was made in consultation with the defendant’s pretrial services officer, who

 2   drafted the proposed additional language. The full proposed conditions of release are attached

 3   herein as Exhibit A. The parties agree and stipulate that the proposed additional condition will

 4   be beneficial to Mr. Speropoulos, who specifically requested the counseling, and is appropriate
 5   in light of all the circumstances of the case, and request the Court so to find.
 6                                                  Respectfully submitted,
 7                                                  HEATHER E. WILLIAMS
                                                    Federal Defender
 8
 9   Date: March 19, 2019                           /s/ Christina Sinha
                                                    CHRISTINA SINHA
10                                                  Assistant Federal Defender
                                                    Attorneys for Defendant
11                                                  XAVIER ALEXANDER SPEROPOULOS
12
13
     Date: March 19, 2019                           MCGREGOR W. SCOTT
14                                                  United States Attorney

15                                                  /s/ Grant B. Rabenn
                                                    GRANT B. RABENN
16                                                  Assistant United States Attorney
                                                    Attorney for Plaintiff
17
18
19
20
21
22
23
24
25
26
27

28

      Stipulation and Order to                        -2-
      Add Condition of Release
 1                                               ORDER

 2          The Court, having received and considered the parties’ stipulation, and good cause

 3   appearing therefrom, adopts the parties’ stipulation in its entirety as its order. Accordingly, the

 4   following condition is added to the defendant’s Special Conditions of Release:
 5          12. You must participate in a program of medical or psychiatric treatment, including
 6          treatment for drug or alcohol dependency, as approved by the pretrial services officer.
 7          You must pay all or part of the costs of the counseling services based upon your ability to
 8          pay, as determined by the pretrial services officer.
 9   All other conditions of release remain in full force and effect.
10
11
12   IT IS SO ORDERED.
13
14   Dated: March 19, 2019
15
16
17
18
19
20
21
22
23
24
25
26
27
                          AMENDED SPECIAL CONDITIONS OF RELEASE
28                                                                 Re: Speropoulos, Xavier
      Stipulation and Order to                        -3-
      Add Condition of Release
 1                                                           No.: 2:19-MJ-0019 EFB
                                                             Date: March 15, 2019
 2
 3     1. You must report to and comply with the rules and regulations of the Pretrial Services
          Agency;
 4
 5     2. You must report in person to the Pretrial Services Agency on the first working day
          following your release from custody;
 6
 7     3. You must reside at a location approved by the pretrial services officer and not move
          or absent yourself from this residence for more than 24 hours without the prior
 8        approval of the pretrial services officer;
 9
       4. You must cooperate in the collection of a DNA sample;
10
       5. You must restrict your travel to Eastern District of California unless otherwise
11
          approved in advance by the pretrial services officer;
12
       6. You must surrender your passport to the Clerk, U.S. District Court, and you must
13
          not apply for or obtain a passport or any other travel documents during the pendency
14        of this case;
15
       7. You must not possess, have in your residence, or have access to a
16        firearm/ammunition, destructive device, or other dangerous weapon; additionally,
17        you must provide written proof of divestment of all firearms/ammunition currently
          under your control;
18
       8. You must seek and/or maintain employment and provide proof of same as requested
19
          by your pretrial services officer. You must not be employed in the
20        marijuana/cannabis industry;
21
       9. You must refrain from excessive use of alcohol or any use of a narcotic drug or
22        other controlled substance without a prescription by a licensed medical practitioner;
23        and you must notify Pretrial Services immediately of any prescribed medication(s).
          However, medicinal marijuana prescribed and/or recommended may not be used;
24
25     10. You must submit to drug and/or alcohol testing as approved by the pretrial services
           officer. You must pay all or part of the costs of the testing services based upon your
26         ability to pay, as determined by the pretrial services officer;
27
       11. You must report any contact with law enforcement to your pretrial services officer
28         within 24 hours; and
     Stipulation and Order to                   -4-
     Add Condition of Release
 1     12. You must participate in a program of medical or psychiatric treatment, including
 2
           treatment for drug or alcohol dependency, as approved by the pretrial services
           officer. You must pay all or part of the costs of the counseling services based upon
 3         your ability to pay, as determined by the pretrial services officer.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

     Stipulation and Order to                  -5-
     Add Condition of Release
